PER CURIAM.
Appellant seeks review of an order summarily denying his motion seeking post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the summary denial of the claim that trial counsel was ineffective in failing to strike for cause a juror who admitted that he was related to appellant because, contrary to the trial court’s holding, such a claim is facially sufficient and may be raised by a rule 3.850 motion. See, e.g., Chattin v. State, 800 So.2d 665 (Fla. 2d DCA 2001). On remand, should the trial court again deny this claim, it shall attach to its order portions of the record sufficient conclusive*733ly to refute it; otherwise, it shall hold a hearing on the claim. In all other respects, the order is affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
BOOTH and WEBSTER, JJ. and SMITH, LARRY G., Senior Judge, concur.